Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 5/19/2022 is acknowledged.  The traversal is on the ground(s) that the search of multiple inventions together would not be burdensome.  This is not found persuasive because undue burden is maintained and applicants have not distinctly and specifically pointed out the supposed errors in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Foreign Patents submitted have not been considered because a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed has not been made of record, and/or it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly et al.(4,985,467).
Kelly et al. discloses polyurethane foams prepared from polyol, diisocyanate, water as blowing agent, and superabsorbent polymers prepared from acrylamide and sodium/potassium acrylates having reactive structural groups as claimed (see abstract, column 3 line 45 – column 6 line 2 and the Examples).  Owing to the closeness of the material make-ups and no identified structural distinctions in the claims in the patentable sense, it is held that the formed products inherently contain superabsorbent end-caps to some degree and superabsorbent backbone structures to some degree [claim 9] to any degree that may be required by the claims as they currently stand.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garvey et al. (4,725,629).
Garvey et al. discloses polyurethane foams prepared from polyol, diisocyanate, water as blowing agent, and superabsorbent polymers prepared from acrylamide and sodium acrylate having reactive structural groups as claimed (see abstract, column 8 line 36 – column 17 line 38 and the Examples).  Owing to the closeness of the material make-ups and no identified structural distinctions in the claims in the patentable sense, it is held that the formed products inherently contain superabsorbent end-caps to some degree and superabsorbent backbone structures to some degree [claim 9] to any degree that may be required by the claims as they currently stand.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martineau et al., Thiede et al., Bleys et al., and Garvey et al. are cited for their disclosures of relevant superabsorbent involved urethane products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/           Primary Examiner, Art Unit 1765